DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because the phrase “second bridge element” lacks antecedent basis.  
Claim 15 is objected to because the phrase “radial guiding and resting half-body surface” lacks antecedent basis.
Claim 16 is objected to because the phrase “said first and/or second radial guiding and resting bridge surface” lacks antecedent basis. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “at least one bridge element” (see line 2) is indefinite because it is unclear whether this is the same element as or distinct from the previously recited “at least one first bridge element.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14-16, 18-20, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland (US 2006/0231354).
Regarding independent claim 11, Gilliland discloses a fixed caliper body for a disc brake disc (see Abstract, FIG. 5), said disc brake disc comprising opposite braking surfaces (see ¶ 0003) and an axial-symmetric disc body adapted to rotate about a rotation axis defining an axial direction (see ¶ 0003), said axial-symmetric disc body developing radially along a radial direction orthogonal to said axial direction (see ¶ 0003), and along a circumferential direction orthogonal both to said axial direction and to said radial direction (see ¶ 0003); said fixed caliper body comprising: a first half-body (A) (see Annotated FIG. 5, below) comprising at least one first housing for a first thrust device to generate a first braking action (see ¶ 0009); said first half-body being adapted to face either directly or indirectly a first braking surface of said opposite braking surfaces of said disc brake disc (see FIG. 5, ¶ 0009); a second half-body (B) (see Annotated FIG. 5, below) comprising at least one second housing for a second thrust device to generate a second braking action (see ¶ 0009); said second half-body being adapted to face either directly or indirectly a second braking surface of said opposite braking surfaces of said disc brake disc (see FIG. 5, ¶ 0009); at least one first bridge element (C) (see Annotated FIG. 5, below) to connect and support said second half-body to said first half-body (see FIG. 5); said at least one first bridge element comprising at least one first guiding and resting bridge surface (D) oriented according to a first predetermined resting plane (see Annotated FIG. 5, below) and at least one second guiding and resting bridge surface (E) see Annotated FIG. 5, below); wherein said first half-body comprises at least one first protrusion (F) protruding in a cantilevered manner in axial direction towards the opposite second half-body (see Annotated FIG. 5, below); said second half-body comprises at least one second protrusion (G) protruding in a cantilevered manner in axial direction towards the opposite first half-body (see Annotated FIG. 5, below); said first half-body, said second half-body and said at least one first bridge element are three mutually separable components (see ¶ 0032, “when first and second housing members are assembled” and “cage;” see also FIG. 5); wherein: 41-28764 said at least one first protrusion delimits a first guiding and resting half-body surface (H) oriented according to said first predetermined resting plane and parallel to said at least one first guiding and resting bridge surface when said at least one first bridge element is connected to said first half-body (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5); said at least one second protrusion delimits a second guiding and resting half-body surface (I) oriented according to said second predetermined resting plane and parallel to said at least one second guiding and resting bridge surface when said at least one first bridge element is connected to said second half-body (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5); said at least one first bridge element firmly rests said at least one first guiding and resting bridge surface against said first guiding and resting half-body surface by connecting and orienting said at least one first bridge element to said first half-body, creating a rest for said at least one first bridge element in circumferential direction (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5); said at least one first bridge element firmly rests said at least one second guiding and resting bridge see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5).  

    PNG
    media_image1.png
    694
    580
    media_image1.png
    Greyscale

see Annotated, FIG. 5, above); said at least one second bridge element comprising at least one third guiding and resting bridge surface (K) oriented according to a third predetermined resting plane (see Annotated, FIG. 5, above) and at least one fourth guiding and resting bridge surface (L) oriented according to a fourth predetermined resting plane (see Annotated, FIG. 5, above); said first half-body further comprises at least one third protrusion (M) protruding in a cantilevered manner in axial direction towards the opposite second half-body (see Annotated, FIG. 5, above); said second half-body further comprises at least one fourth protrusion (N) protruding in a cantilevered manner in axial direction towards the opposite first half-body (see Annotated, FIG. 5, above); said at least one third protrusion delimits a third guiding and resting half-body surface (O) oriented according to said third predetermined resting plane and parallel to said at least one third guiding and resting bridge surface when said at least one second bridge element is connected to said first half-body (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5); 51-28764 said at least one fourth protrusion delimits a fourth guiding and resting half-body surface (P) oriented according to said fourth predetermined resting plane and parallel to said at least one fourth guiding and resting bridge surface when said at least one second bridge element is connected to said second half-body (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and see also FIG. 5); said at least one second bridge element firmly rests said at least one third guiding and resting bridge surface against said third guiding and resting half-body surface by connecting and orienting said at least one second bridge element to said first half-body, creating a rest for said at least one second bridge element in circumferential direction (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5); said at least one second bridge element firmly rests said at least one fourth guiding and resting bridge surface against said fourth guiding and resting half-body surface by connecting and orienting said at least one second bridge element to said second half- body, in circumferential direction (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5).  
Regarding claim 14, Gilliland discloses that, said first and second half-bodies are made of a first material and at least one bridge element is made of at least a second material, different from said first material (see ¶ 0012); wherein said second material has a modulus of elasticity greater than the modulus of elasticity of the first material (see ¶ 0012).  
Regarding claim 15, Gilliland discloses that in each half-body, the first and/or second guiding and resting half-body surface (H, I, O, P) (see Annotated FIG. 5, above) and the first and/or second radial guiding and resting half-body surface (U, V, W, X) (see Annotated FIG. 5-I, below) are flat surfaces (see Annotated FIGS. 5 and 5-I).

    PNG
    media_image2.png
    711
    641
    media_image2.png
    Greyscale

Regarding claim 16, Gilliland discloses that in each bridge element, said first and/or second guiding and resting bridge surface(D, E, K, L) (see Annotated FIG. 5, above) and said first and/or second radial guiding and resting bridge surface (Q, R, S, T) (see Annotated FIG. 5-I, above) are flat surfaces (see Annotated FIGS. 5 and 5-I). 
see Annotated FIG. 5-I, above) and an arc-shaped bridge connection portion (Y) (see Annotated FIG. 5-I, above); and wherein said first and a second bridge side walls form a first and a second opposite radial guiding and resting bridge surface (see Annotated FIG. 5-I, above).  
Regarding claim 19, Gilliland discloses that said first and second half-bodies comprise a half-body through hole (44b), said first and second bridge elements comprise a bridge threaded housing (44a), said fixed caliper body comprises at least one stud (Z) (see Annotated FIG. 5-I, above) accommodated in said half-body through hole and screwed into said bridge threaded housing firmly connecting said at least one bridge element to said half-body (see FIG. 5). 
Regarding claim 20, Gilliland discloses that said first and second half-bodies are fluidically supplied to feed brake fluid to said at least first and second housings to apply a thrust action with said first and second thrust devices on brake pads adapted to abut on said opposite braking surfaces of said disc brake disc to apply a braking action (see ¶ 0003).  
Regarding claim 24, Gilliland discloses that said first and second bridge elements are mutually connected by a bridge crossbar (34, 36).
Regarding claim 25, Gilliland discloses that said first and second bridge elements are mutually separate components and each is connected to said first and second half-bodies (see FIG. 3).
Regarding claim 26, Gilliland discloses that said first half-body faces a vehicle and comprises body connection extensions forming body connection housings adapted to receive see FIG. 5, left half body has body connection extension for connecting to a hub holder).  
Regarding claim 27, Gilliland discloses that said first and/or second half-body each comprises two first and/or second housings for accommodating at least two first and/or second thrust devices to apply multiple thrust actions to associated brake pads on each opposite braking surface of the disc brake disc (see FIG. 5).  
Regarding claim 28, Gilliland discloses at least two opposite thrust devices and at least two opposite brake pads (see FIG. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2006/0231354) as applied to claim 11 above, and further in view of Crippa et al. (US 2018/0231083).
see Annotated FIG. 5, above).
Gilliland does not disclose that said bridge housing is shielded in its portion facing the disc brake disc by a heat-guard sheet fixed to said at least one first and/or second bridge element.  
Crippa teaches a fixed caliper body (see Abstract, FIGS. 1-11) comprising a bridge housing (13) shielded in its portion facing the disc brake disc by a heat-guard sheet (1) fixed to said at least one first and/or second bridge element (see FIG. 11).
It would have been obvious to combine the heat shield of Crippa with the brake of Gilliland to protect the bridge housing of the caliper body from overheating due to exposure to a brake disk (see e.g. Crippa, ¶¶ 0005-0009).  
  Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2006/0231354) as applied to claim 11 above, and further in view of Huang (US 2013/0264155).
Regarding claim 21, Gilliland does not disclose that said first half-body is arranged facing a vehicle and fluidically connected to a braking system; said first and second half- bodies are mutually fluidically connected by a brake fluid feeding pipe externally embracing the at least one first and/or second bridge element.  
Huang teaches a fixed brake caliper (see Abstract, FIGS. 1-3) comprising a first half-body (10a) arranged facing a vehicle and fluidically connected to a braking system (via (11)); said first and second half- bodies (10a, 10b) are mutually fluidically connected by a brake fluid feeding pipe (14) externally embracing the at least one first and/or second bridge element (see FIG. 3).
It would have been obvious to combine the fluid supply system of Huang, including the inlet (11) and feeding pipe (14) with the device of Gilliland to provide a known method of manufacturing fixed see e.g. FIG. 3, external pipe (14) prevents the need for complex fluid paths within the caliper halves).  
 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2006/0231354) as applied to claim 11 above, and further in view of Noh (US 2018/0149219).
Regarding claim 22, Gilliland discloses that said first half-body is arranged facing a vehicle and fluidically connected to a braking system (see FIG. 5; ¶ 0003).  
Gilliland does not disclose that said first and second half- bodies are mutually fluidically connected by an embedded brake fluid feeding pipe that is co-molded or co-fused with the at least one first and/or second bridge element.  
Noh teaches a fixed caliper body (see Abstract, FIGS. 1-7) comprising a first and second half- bodies (see e.g. FIG. 6, top and bottom halves) are mutually fluidically connected by an embedded brake fluid feeding pipe (31) that is co-molded or co-fused with the at least one first and/or second bridge element (see FIGS. 4-6).
It would have been obvious to embed the pipe in the first and/or second bridge to provide a means for supplying fluid to both half-bodies while protecting the fluid line from potential damage and/or protecting the fluid line from the environment, in addition to eliminating a separate part that needs to be separately assembled to the caliper body.    
 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (US 2006/0231354) as applied to claim 11 above, and further in view of Itsuaki et al. (US 2010/0096223).
Regarding claim 23, Gilliland discloses that said first half-body is arranged facing a vehicle and fluidically connected to a braking system (see FIG. 5; ¶ 0003).  
Gilliland does not disclose that said first and second half- bodies are mutually fluidically connected by a working brake fluid feeding pipe obtained by perforating the at least one first and/or second bridge element.  
see Abstract, FIG. 1) comprising first and second half- bodies (see FIG. 1, left and right halves) that are mutually fluidically connected by a working brake fluid feeding pipe (13) obtained by perforating the at least one first and/or second bridge element (see FIG. 1).
It would have been obvious to configure the fluid passage of Gilliland to be formed via perforations to provide a means for supplying fluid to both half-bodies while protecting the fluid line from potential damage and/or protecting the fluid line from the environment, in addition to ensuring precise alignment of the passage (e.g. by drilling after assembling the parts).    
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Gilliland discloses that said at least one first and/or second bridge element each comprises a first and a second radial guiding and resting bridge surfaces (Q, R, S, T) (see Annotated FIG. 5-I below) which, when the bridge element is connected to the first and second half-bodies, are oriented according to radial and circumferential directions (see Annotated FIG. 5-I, below); said first and second half-bodies comprise two first and two second radial guiding and resting half-body surfaces (U, V, W, X); said at least one first and/or second bridge element firmly rests the first and second radial guiding and resting bridge surfaces against said first and second radial guiding and resting half-body surfaces by connecting and orienting said at least one first and/or second bridge element to the first and second half-bodies, creating a rest for said at least one second bridge element in axial direction (see ¶ 0032, “the recessed surfaces of first and second housing members 12, 14, the recessed shoulder blocks 44 on endplates 42 fit with the raised surfaces of the shoulders on first and second housing members 12, 14;” see also FIG. 5).  
Gilliland, however, does not disclose that at least one of said protrusions comprises at least one pad resting surface adapted to be arranged transversely to said opposite braking surfaces to receive resting of at least one brake pad in circumferential direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

December 28, 2021